IN THE UNITED STATES DISTRIC'I` COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT PALMER ROLLINS,

Plaintiff,
v. Civil Action No. 3:l7cv762
NANCY A. BERRYHILL.
Acting Commissioner of
Social Security Administration

Defendant.

MEMORANDUM OPINION
Plaintiff Robert Palmer Rollins challenges the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying his claims for Disability Insurance
Benei`lts (“DIB”) and Supplemental Security Income (“SSI”). This matter comes before the
Court on the Report and Recommendation (“R&R”) prepared by the Honorable David J. Novak.
United States Magistrate Judge, (ECF No. 19), addressing the parties’ cross-motions for
summaryjudgment, (Pl.’s Mot. Summ. J., ECF No. 14; Def.’s Mot. Summ. J., ECF No. 16). The
Magistrate Judge recommends that this Court deny Rollins’s Motion for Summary Judgment,
grant the Commissioner’s Motion for Summary Judgment, and uphold the final decision of the
Commissioner. Rollins objects to the R&R (“Objection”). (Pl.’s Obj. R&R. ECF No. 20.) The
Commissioner responded in opposition. (Def.’s Resp., ECF No. 22.) The Court exercises

jurisdiction pursuant to 42 U.S.C. §§ 405(g) and l383(c)(3).' 'l`he Court dispenses with oral

argument, as it would not materially aid the decisional process.

 

' Section 405(g) provides in relevant part, “[a]ny individual, after any final decision of
the Commissioner of Social Security made after a hearing to which he [or she] was a party . . .
may obtain a review of such decision by a civil action . . . in [a] district court.” Section
l383(c)(3) confirms that “[t]he final determination of the Commissioner after a hearing . . . shall
be subject to judicial review as provided in section 405(g)."

For the reasons articulated below_. the Court will overrule Rollins’s objection and adopt
the R&R. Accordingly, the Court will deny Rollins’s Motion for Summary Judgment, grant the
Commissioner’s Motion for Summary Judgment, and affirm the Commissioner’s decision.

I. Factual and Procet_iural Background
A. Rollins’s Background and Medical Histo[y
Rollins is a fif`ty-six-year-old high school graduate. (R. 43.) He worked as an
electrician from 1981 until 2009. (R. 44-45, 229.) Rollins stopped working in 2009. (R. 44.)
On September 25, 20l3, Rollins applied for DIB and SSl, alleging disability beginning in 2012.2
(R. 70, 81, 94, 106.) He claims disability based on nerve damage in his right foot and Hepatitis
C. (R. 220.) ln addition, Rollins suffers from peripheral neuropathy in the right lower extremity.
fibromyalgia, and obesity. (R. 22, 42.) According to Rollins, these severe impairments affect
his daily life. (R. 238-39, 241 .)

B. Procedural Histol_'y

Rollins applied for DIB and SSI under the Social Security Act (the "Act”). (R. 70, 81.)
At the time he filed those applications, Rollins alleged an onset date of disability of December 5.
2012. (Id.) The Social Security Administration (“SSA") denied his claims and denied his later
request for reconsideration (R. 68-69, 92-93.) Rollins then requested that an Administrative
Law Judge ("ALJ”) review his case. 'l`he ALJ conducted a hearing and found against Rollins,
(R. 20-32, 37-67.) The Appeals Council subsequently denied Rollins’s request for review,

rendering the ALJ’s decision the final determination of the Commissioner. (R. 4.)

 

2 Rollins was fifty years old on the alleged onset date. (R. 43.)

2

Rollins then sought judicial review of the ALJ’s decision and this Court referred the
matter to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(l)(B).3 Rollins filed a Motion for
Summary Judgment, arguing that substantial evidence does not support the ALJ’s residual
functional capacity (“RFC”) finding and that, as a result. the RFC is a product of legal error.
(Pl.’s Mem. Supp. Mot. Summ. J. 1-2, 10-16, ECF No. 15; see also R&R 1.) The Commissioner
filed a Motion for Summary Judgment. The Magistrate Judge considered the parties’ cross-
motions for summary judgement and issued an R&R. Rollins timely filed his Objection to the
R&R in this Court, and the Commissioner properly responded. The Court addresses Rollins’s
Objection below.

II. Standard of Review

A. Appellate Standard of Review

This Court reviews de novo any part of the Magistrate Judge’s R&R to which a party has
properly objected. 28 U.S.C. § 636(b)(l)(C);4 Fed. R. Civ. P. 72(b)(3).5 In doing so, "[t]he
district judge may accept, reject, or modify the recommended disposition; receive further
evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ.

P. 72(b)(3).
.I udicial review of a final decision regarding disability benefits requires that this Court

“‘uphold the factual findings of the [ALJ] if they are supported by substantial evidence and were

 

3 The subsection generally permits a District Court Judge to refer any motion to a
magistrate judge for the limited purpose of conducting a hearing and submitting a recommended
ruling, with certain exceptions not applicable here. 28 U.S.C. § 636(b)(l)(B).

4 The subsection provides: “The magistrate judge shall file his [or her] proposed findings
and recommendations under subparagraph (B) with the court and a copy shall forthwith be
mailed to all parties.” 28 U.S.C. § 636(b)(l)(C).

5 The rule provides that, in resolving objections, “[t]he district court must determine de
novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.
Civ. P. 72(b)(3).

reached through application of the correct legal standard.”’ Hancock v. Astrue, 667 F.3d 470.
472 (4th Cir. 2012) (quoting Johnson v. Barnha)'t, 434 F.3d 650, 653 (4th Cir. 2005)).
“Substantial evidence is ‘such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion."’ Brown v. Comm 'r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017)
(quoting Maslro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001 )). Substantial evidence requires
“more than a mere scintilla of evidence but less than a preponderance.” Pearson v. Colvin, 810
F.3d 204, 207 (4th Cir. 2015) (quoting Hancock, 667 F.3d at 472).

l f substantial evidence does not support the ALJ’s decision, or if the ALJ has made an
error of law, the Court must reverse the decision. Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.
1987). “In reviewing for substantial evidence. [the court should not] undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the
[Commissioner].” Maslro. 270 F.3d at 176 (quoting C)'aig v. Chater, 76 F.3d 585, 589 (4th Cir.
1996), superseded by regulation on other grounds, 20 C.F.R. § 416.927(d)(2)).

B. Evaluating Residual Functional Capacitv §RFC[

Because this case involves a decision determining eligibility for benefits, the Court
reviews “whether the ALJ`s finding . . . was reached based upon the correct application of the
relevant law." Craig, 76 F.3d at 589 (citing Cojj‘inan, 829 F.2d at 517). The “[d]etermination of
eligibility for social security benefits involves a five-step inquiry."' Walls v. Barnhart, 296 F.3d
287, 290 (4th Cir. 2002); see 20 C.F.R. §§ 416.920(a)(4), 404.1520.

In step one, the "ALJ asks . . . whether the claimant has been working; at step two.
whether the claimant’s medical impairments meet the regulations’ severity and duration
requirements; [and,] at step three, whether the medical impairments meet or equal an impairment
listed in the regulations.” Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). “Satisfying step

3 warrants an automatic finding of disability, and relieves the decision maker from proceeding to

steps 4 and 5.” Patterson v. Comm ’r of Soc. Sec. Admin., 846 F.3d 656, 659 (4th Cir. 2017)
(citing 20 C.F.R. § 404.1520(a)(1)).

“If the claimant satisfies steps 1 and 2, but not step 3, then the decision maker must
determine the claimant’s residual functional capacity, that is, an evaluation of [his or] her ability
to perform work despite [his or] her limitations (‘RFC assessment’).” la'. (citing 20 C.F.R.

§ 404.1520(e)). “The Administration has specified the manner in which an ALJ should assess a
claimant’s RFC.” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019), as amended (Feb. 22,
2019). A claimant’s RFC assessment considers his or her capacity to perform sustained physical
and mental activities on a regular and continuous basis, in spite of his or her limitations See
SSR 96-8p (policy interpretation for assessing RFC). To formulate the RFC, “[t]he ALJ must
consider all of the claimant’s physical and mental impairments, severe and otherwise, and
determine, on a function-by-function basis, how they affect the claimant’s ability to work.”
Thomas, 916 F.3d at 311 (internal quotation marks and alterations omitted). “The RFC
assessment must include a narrative discussion describing how the evidence supports each
conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence
(e.g., daily activities, observations).” SSR 96-8p. “Thus, a proper RFC analysis has three
components: (1) evidence, (2) logical explanation, and (3) conclusion.” Thomas, 916 F.3d at

31 l.

Af`ter conducting the RFC assessment, the ALJ proceeds to step four and considers
whether the claimant could continue performing the work that he or she did in the past; if not, the
ALJ moves on to step five. Patterson, 846 F.3d at 659; see also 20 C.F.R. § 404.1520(a)(4)(iv)
(noting step four considers “past relevant work”). “At step five, the ALJ determines whether the

claimant_given [his or] her RFC, [his or] her age, [his or] her education, and [his or] her prior

work experience_can do any other work that ‘exists in significant numbers in the national
economy."` Thomas, 916 F.3d at 310 (quoting 20 C.F.R. § 416.960(c)(2)).

If, at any step of the analysis, the ALJ determines that the claimant is not disabled, the
inquiry must stop and the ALJ must deny the claim. 20 C.F.R. § 404.1520(a)(4). “For the first
four steps, the burden lies with the claimant; at step five, it shifts to the Commissioner.”
Thomas, 916 F.3d at 310.

III. Analysis

ln his Objection, Rollins objects to the magistrate judge’s finding that substantial
evidence supports the ALJ`s RFC assessment. Accordingly, this Court will limit its analysis to
that issue. See Um'led Slates v. George, 971 F.2d 1113, 1117 (4th Cir. 1992) (“[T]he court . . .
shall make a de novo determination of those portions of the report or specified proposed findings
or recommendations to which objection is made.” (citation and quotation marks omitted)).

Rollins argues that the R&R erroneously found that substantial evidence supports the
ALJ’s assessment of Rollins’s RFC because the record lacked sufficient medical opinions to
support this finding.6 Rollins posits that the ALJ’s determination that he was more limited than
any doctor opined further shows that the record did “not give any indication of what [Rollins] is

capable of doing in a work setting for eight hours a day, five days a week.” (Pl.’s Obj. R & R 2.

 

6 The ALJ concluded:

Af`ter careful consideration of the entire record, . . . the claimant has the
residual functional capacity to perform a range of light work as defined in 20 CFR
404.1567(b) and 416.967(b). Specifically, the claimant is able to: lift_. carry, push,
and pull 20 pounds occasionally and 10 pounds frequently, but he is limited to only
frequent pushing and pulling with the right lower extremity; stand and/or walk for
six hours total in an eight-hour day but for only two hours at one time; sit six hours
in an eight-hour day; frequently crouch, crawl, and climb ramps and stairs (he has
no limitations in his ability to stoop or kneel); occasionally balance; never climb
ladders, ropes, or scaffolds.

(R. 25.)

ECF No. 20.) Rollins further asserts that the R&R erroneously found that the ALJ accurately
evaluated what Rollins could do because “no medical professional has provided the necessary
information to support the ALJ`s RFC assessment." (Pl.’s Obj. R&R 3.) Rollins challenges the
ALJ’s ability to read and consider his medical records and reach conclusions based on such
record. Because the record lacked sufficient evidence, Rollins argues, the ALJ "should have
ordered a consultative examination or asked a medical expert to testify at the hearing" before
determining his RFC. (Pl.’s Obj. R&R 5.) The Court now addresses Rollins’s challenge to his
RFC.

A. Substantial Evidence Supgorts the ALJ’s Determination of Rollins’s RFC

In the R&R, the Magistrate Judge thoroughly analyzed the argument in Rollins’s
summary judgment motion and memorandum challenging the AL.l’s RFC determination The
Court writes only to address three cases that Rollins cites in his Objection to the R&R,7 which he
did not identify in his initial motion for summary judgment, for his argument that the ALJ
determined his RFC in error: Satter/t`eld v. Berryhill, No. l:l6-CV-221, 2018 WL 1692929,
(N.D.W. Va. Jan. 16, 2018), report and recommendation adopted No. 1:l6-CV-221. 2018 WL
824498 (N.D.W. Va. Feb. 12, 2018); Davis v. Berryhill, No. l:l6-CV-6l, 2017 WL 5129933
(N.D.W. Va. Aug. 8, 2017), report and recommendation adopted, No. l:l6-CV-6l , 2017 WL
3736667 (N.D.W. Va. Aug. 30, 2017); and Kendle v. Colvin, No. 3116-CV-27, 2016 WL

7337147 (N.D.W. Va. Nov. 30, 2016), report and recommendation adopted sub nom. Kendle v.

 

7 As the Commissioner notes, Rollins also cites in his Objection a social security treatise
that misquotes the applicable RFC regulations. (Def.’s Resp. 4, ECF No. 22.) The treatise goes
on to explain. however, that “[t]he claimant’s [RFC] is ultimately an administrative
determination reserved to the Commissioner and the ALJ bears the primary responsibility for
assessing a claimant’s [RFC] based on all relevant evidence.” (Pl.’s Obj. R&R Ex. A 2, ECF
No. 20-1) (internal quotation marks and citation omitted). Thus, the treatise identifies that the
RI~`C is an administrative assessment based on the totality of the record. In any event. the treatise
is not binding authority and not persuasive here.

Comm 'r ofSoc. Sec., No. 3116-CV-27, 2016 WL 7335638 (N.D.W. Va. Dec. 16, 2016). (Pl.`s
obj. R&R 4, ECF No. 20.)8

Rollins contends that these cases stand for the proposition "that an ALJ is not qualified to
determine Plaintiffs RFC based on nothing but treatment notes." (Pl.’s Obj. R&R 4.) Rollins
argues that, like each of the West Virginia cases, the ALJ determined his RFC without
substantial evidence or medical opinions necessary to support the RFC formulation As a result,
the ALJ evaluating his case committed an “error requiring remand.” (Pl.’s Resp. to Def"s Mot.
Summ. J. 2, ECF No. 17; Pl.`s Obj. R&R 4-5.)

The cases on which Rollins relies, however, are readily distinguishable ln each case. the
ALJ made a decision that did not consider the totality of the record, omitted key evidence from
the decision, or afforded the incorrect weight to certain opinions or testimony. In Satter]t`eld, for
example, the magistrate judge issued an R&R recommending that the district court grant
plaintiffs motion for summary judgment because the "mischaracterizations, omissions,
unsupported medical conclusions and questionable assumptions" contained in the ALJ’s
decisions were at odds with the record. Satter/t`eld v. Berryhill, No. l:l6-CV-221, 2018 WL
1692929 at *33 (N.D.W. Va. Jan. 16, 2018). The district court adopted the report and
recommendation and remanded the case after finding that the ALJ "had improperly supported an
adverse credibility finding with his own perception of [the claimant’s] drug-seeking behavior,
despite the fact that there were medically documented independent bases to support her

allegations.” Satte)_'/t`eld v. Berryhill, No. l:l6-CV-22l, 2018 WL 824498, at *1 (N.D.W. Va.

 

8 The Court notes that the R&R thoroughly addressed two of the other cases on which
Rollins relies, Forquer v. Colvin, No. 1:15CV57, 2016 WL 4250364, at *l (N.D.W. Va. Aug.
ll, 2016) and Lafferty v. Colvin, No. l:16CV15, 2017 WL 836917, at *1 (N.D.W. Va. Mar. 3,
2017). (Pl.’s Obj. R&R 4-5, ECF No. 20.) The Court agrees with the Magistrate Judge’s
analysis of these cases, particularly as applied to the issues Rollins raises. As a result, the Court
need not repeat that analysis here.

Feb. 12, 2018) (internal quotation marks and alterations omitted). The district court in particular
noted that the "‘ALJ focused on intuitive notions about . . . motivation to work and drug use,
rather than address conflicting evidence and engage in an appropriate analysis of factors such as
medication, daily activities, and work history.” Id. at *1 (intemal quotation marks and citations
omitted). The district court found additional fault With the RFC because the ALJ provided no
citations to medical evidence or medical sources for certain conclusions Id.

Similarly, in Davis, the magistratejudge issued an R&R recommending that the district
court grant plaintiffs motion for summaryjudgment because the ALJ mischaracterized,
misinterpreted, or ignored relevant evidence in the record. Davis v. Berryliill, No. 1:16-CV-61,
2017 WL 5129933, at *22, 36 (N.D.W. Va. Aug. 8, 2017). The district court adopted the report
and recommendation after recognizing that the ALJ failed to support his decision with
“substantial evidence because he had based it on his own lay interpretation of the medical
evidence.” Davis v. Berryhill, No. l:l6-CV-6l, 2017 WL 3736667. at *1 (N.D.W. Va. Aug. 30,
2017) (intemal quotation marks and citation omitted). For instance, the district court noted that
the ALJ discounted the opinion of the claimant’s “treating physician of seven years, choosing
instead to credit a consultative examiner who saw the claimant only twice.”° ld. 'l`he district
court further remarked that the ALJ had characterized the claimant’s mental status examinations

as “normal,” even though much of the record indicated otherwise. Id. at 18.'0 And in Kendle,

 

9 The regulations direct decision makers to afford treating physician testimony
controlling weight. See Brown, 873 F.3d at 255 (the regulations recognize "a treating physician
rule that accords the greatest weight_controlling weight-to the opinions of the claimant’s
treating sources”).

'° As that report and recommendation marked the third time a judge had found improper
the ALJ’s attempts to discredit the numerous medical opinions contained in that record, the
district court reversed the Commissioner’s decision and remanded the case solely for the purpose
of calculating benefits. Davis, 2017 WL 5129933, at *36, report and recommendation adopted,
2017 WL 3736667.

the magistrate judge issued an R&R recommending that the district court grant plaintiffs motion
for summary judgment because the ALJ disregarded evidence from the multiple doctors who
evaluated the claimant, and instead favored “his own assessment without substantial evidence for
doing so, and without support from the record.” Kendle \'. Colvin, No. 3:16-CV-27, 2016 WL
7337147 at * 19 (N.D.W. Va. Nov. 30, 2016), report and recommendation adopted sub nom.
Kendle v. Comm 'r ofSoc. Sec., No. 3:16-CV-27, 2016 WL 7335638 (N.D.W. Va. Dec. l6.
2016).

In contrast, the ALJ here performed a proper RFC analysis that "included a
comprehensive review of the evidence supporting [Rollins’s] RFC assessment,” (R&R 7). a
logical explanation drawn from that evidence, and a conclusion. See Thomas, 916 F.3d at 31 l.
ln conducting the RFC assessment, the ALJ discussed at length the objective medical evidence
contained in the record. (R. 25-30.) The ALJ provided reasons for the weight assessed to each
medical opinion. (R. 25-.>0.) The ALJ considered the opinions of a consultative examiner and
the state agency medical records. and correctly noted that state agency medical consultants are
treated as “expert opinion evidence from nonexamining sources.” (R. 27-29.) The ALJ linked
her conclusions with specific references to the record, accorded “great deference to the
claimant’s complaints,"’ (R. 30), noted where his testimony conflicted with "lack of mention of
such difficulties to medical professionals,” (R. 30), and observed that "`there is no evidence that
these symptoms significantly impact the claimant’s mental functioning,” (R. 30). The ALJ
included a function-by-filnction review. (R. 30.) Because the ALJ based her decision on the
record as a whole. she did not supplant the medical opinions with that of her own. In sum,
substantial evidence supports the ALJ’s determination of Rollins’s RFC, and this case is
distinguishable from the Northem District of West Virginia cases on which he relies. 'l` he Court

will overrule Rollins’ Objection in this regard.

10

B. Because the ALJ sufficiently considered the evidence of record she was not
required to obtain additional medical oninions.

Rollins contends that the lack of support for the ALJ"s RFC assessment shows that the
ALJ "should have ordered a consultative examination or asked a medical expert to testify at the
hearing."` (Pl.`s Obj. R&R 5.) The R&R addresses the same argument, and the Court agrees
with the analysis that the Magistrate .ludge provided.'1 Because substantial evidence in the
record supports the ALJ’s RFC determination the ALJ did not abuse her discretion when she
declined to order an additional consultative examination For the same reason the Al,_l did not
need to include expert medical testimony at Rollins`s hearing The Court will overrule Roiiins`
Objection in this regard.

IV. Conelusion

Substantial evidence supports the AL.l`s factual findings and the RFC assessment is not a
product of legal error. 'l`his Court has thoroughly examined the record and overrules Rollins`s
Objection and adopts the Report and Reeommendation of the Magistrate Judge in its entirety-z
According[_v. Plaintiff"s Motion for Summary .ludgment will be denied, Dcf`cndant`s Motion for
Summary Judgment will be granted, and the final decision of the Commissioner will be affirmed

An appropriate Order shall issue.

item /
M. H 1 1 limit

United Sta es Dis rict Judge

Date: marvin ‘Z'l,l QO\"I

Richrnond, Virginia

 

'1 The ALJ has discretion in deciding whether to order a consultative examination 20
C.F.R. §§ 404.1519a. 416.919a. The regulations further provide that a consultative examination
is required when the evidence as a whole is insufficient to support a decision ld.

l l

